DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 12 and 16-22 are objected to because of the following informalities:  
Claim 12, line 5, claim 17, line 1, claim 18, line 1, claim 19, line 8, and claim 20, line 7: “the determination” should read -- the determination of the minimum lateral distance --, in reference to “determining (determine) a minimum lateral distance” in claim 1, line 4, claim 19, line 7, and claim 20, line 6.
Claim 12, lines 5-6, claim 19, lines 8-9, claim 20, lines 7-8: “the determined type of the other vehicle” should read -- the type of the other vehicle --, in reference to “obtaining (obtain) a type of another vehicle” in claim 1, line 2, claim 19, line 5, and claim 20, line 4.
Claim 12, line 9, claim 19, lines 8-9, claim 20, lines 7-8: “the determined minimum lateral distance” should read -- the minimum lateral distance --, in reference to “determining (determine) a minimum lateral distance” in claim 1, line 4, claim 19, line 7, and claim 20, line 6.
Claim 16, line 1: “wherein only the distances are the only environmental information” should read – wherein the distances are the only environmental information --, in order to avoid redundant language.
Claim 19, line 1: “contol unit” should read -- control unit --.
Claim 21, line 4: “the values” should read -- the plurality of predefined values --, in reference to “a plurality of predefined values” in claim 21, line 2.
Claim 21, lines 4-5: “the obtained type of the other vehicle” should read -- the type of the other vehicle --, in reference to “obtain a type of another vehicle” in claim 20, line 4.
Claim 21, line 1: "The motorcycle adaptive cruise control system of claim 21” should read -- The motorcycle adaptive cruise control system of claim 20 --, due to an adaptive cruise control system being first mentioned in independent claim 20.  
Claim 22, line 3: “the type” should read -- the type of the other vehicle --, in reference to “a type of another vehicle” in claim 20, line 4, and consistent with “the type of the other vehicle” in claim 22, line 2.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 1, recites "the distances”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this terminology is referring to “a minimum lateral distance” in claim 12, line 4, to “an actual longitudinal distance” in claim 12, line 7, and/or to “an actual lateral distance in claim 12, line 7.  For examination purposes, examiner has interpreted that “the distances” is intended to refer to a combination of all of the established distances in claim 12.  The suggested corrections are to refer to each type of distance separately or to establish a new antecedent basis for claim 16.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolgov et al. (US 2014/0121880; hereinafter Dolgov, a publication of US 8,473,144 cited in IDS).
Regarding claim 12, Dolgov discloses:
A method for a motorcycle, (para. [0019]: The disclosed method for a vehicle control system is applicable to multiple vehicle types, including motorcycles.) the method comprising: 
obtaining a type of another vehicle that is at least one of laterally offset from the motorcycle and, in a travel direction of the motorcycle, is in front of the motorcycle; (para. [0114]; and Fig. 4B, elements 402 and 418: The host/controlled vehicle (element 402) includes motorcycles (para. [0019]). A type of another vehicle is identified as a large vehicle/truck (element 418), and the identified vehicle is laterally offset from the vehicle (or motorcycle), in a travel direction of the vehicle (or motorcycle), and is in front of the vehicle (or motorcycle).)
determining a minimum lateral distance targeted to be maintained between the motorcycle and the other vehicle, wherein the determination is based on the determined type of the other vehicle; (para. [0017]; and para. [0095], lines 20-24) and
as a function of an actual longitudinal distance and an actual lateral distance of the motorcycle from the other vehicle, automatically adjusting a speed of the motorcycle to maintain the determined minimum lateral distance.  (para. [0002], lines 9-19: A lateral distance to maintain between the vehicle and another object (i.e. vehicle or motorcycle (para. [0015], lines 1-8)) is determined from longitudinal distance and other object characteristics.  Para. [0015], lines 8-12; para. [0016], lines 5-10; para. [0030]; para. [0031]; and para. [0032]: Actual positions of both the vehicle and detected objects are known through sensor based calculations and measurements (i.e. GPS, accelerometers, RADAR, etc.), so actual longitudinal distance is known.  Para. [0105]; para. [0115]; and Fig. 4C: Actual lateral distance between the vehicle and objects is known through sensors (i.e. GPS, RADAR), which is used along with longitudinal position (para. [0115], lines 1-4) as data for initially selecting and maintaining a future trajectory, including a lateral position/distance.  Para. [0116]: The maintaining of the trajectory (i.e. vehicle control) includes the regulation of vehicle speed.)
Regarding claim 19, the claim recites analogous limitations to claim 12 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Dolgov further discloses:
A control unit of a motorcycle, (Fig. 1, element 111 (Computing Device); and para. [0058]-[0059]) the contol unit comprising:
a processor; (Fig. 1, element 111 (Computing Device); and para. [0058]-[0059]) and
an interface to a sensor; … (Fig. 1, multiple sensor elements of element 104 (Sensor System); para. [0029]; and para. [0047]: The sensor system contains a plurality of sensors and sends data to computing device (111) (i.e. processor), which requires there to be an interface between the processor and the sensors.)
Regarding claim 20, the claim recites analogous limitations to claim 12 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Dolgov further discloses:
A motorcycle adaptive cruise control system, (Fig. 1, element 100 (Automobile) and all sub-elements; and para. [0021]) the contol unit comprising:
a sensor; (Fig. 1, multiple sensor elements of element 104 (Sensor System); and para. [0029]) and
a processor, wherein the processor is configured to: … (Fig. 1, element 111 (Computing Device); and para. [0058]-[0059])
Regarding claim 21, Dolgov further discloses:
The motorcycle adaptive cruise control system of claim 21, ((Fig. 1, element 100 (Automobile) and all sub-elements; and para. [0021]) wherein the processor stores a plurality of predefined values of the minimum lateral distance (para. [0003]; and para. [0004]) each in association with a respective one of a plurality of vehicle types, and the determination of the minimum lateral distance includes selecting one of the values that is associated with the obtained type of the other vehicle.  (para. [0017], para. [0095]: 20-24 , and para. [0108]:  Obtained vehicle types consisting of cars, trucks, and motorcycles each affect the determination of minimum lateral distances.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as applied to claims 12 and 19-21 above, in view of Tamura et al. (US 2018/0149740; hereinafter Tamura).
Regarding claim 13, Dolgov discloses:
The method of claim 12, wherein the minimum lateral distance is determined … (para. [0017]; and para. [0095], lines 20-24)
Dolgov does not disclose:
… wherein the minimum lateral distance is determined such that the narrower the other vehicle, the greater the minimum lateral distance.  
Tamura, in the same field of endeavor, teaches:
… wherein the minimum lateral distance is determined such that the narrower the other vehicle, the greater the minimum lateral distance.  (Fig. 4; para. [0035]; and para. [0055]: When approaching an adjacent vehicle, lateral distances to multiple potential positions on a vehicle (Y1, Y2, and Y3) are determined.  The host vehicle selects the positon closest to itself as the determiner of the minimum lateral distance to the other vehicle.  Considering point Y2 in Fig. 4, this lateral distance would be larger for a narrower vehicle and smaller for a wider vehicle.  Since the host vehicle is merely determining whether the lateral distance to the other vehicle allows it to maintain travel or to brake to avoid collision (para. [0041]), the selected least distance value (of d1-d3) is effectively a minimum lateral distance that is maintained (i.e. the value doesn’t change as the vehicle travels).)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the determining of the minimum lateral distance of Dolgov with the narrower the other vehicle, the greater the minimum lateral distance of Tamura for the benefit of increased accuracy in determining lateral distance to another vehicle and subsequently the likelihood of a collision, leading to collision avoidance (i.e. safer driving) (para. [0002]; and para. [0006]-[0008]).  Using the methods of Tamura to detect the smallest lateral distance to another vehicle avoids a collision through braking when a wider vehicle is determined to have a minimum lateral distance that is smaller than a narrower vehicle and would cause a collision.  The detection of a greater minimum lateral distance for a narrower vehicle could give the indication that a collision could be avoided, and the vehicle would maintain travel instead of braking.  (Tamura: para. [0041])
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as applied to claims 12 and 19-21 above, in view of Wagmann et al. (US 2018/0124323; hereinafter Wagmann).
Regarding claim 14, Dolgov discloses:
The method of claim 12, wherein the obtaining of the type of the other vehicle … (para. [0017], para. [0095]: 20-24 , and para. [0108])
Dolgov does not disclose:
wherein the obtaining of the type of the other vehicle is by a user setting input.
Wagmann, in the same field of endeavor (i.e. object/vehicle detection), teaches:
wherein the obtaining of the type of the other vehicle is by a user setting input. (para. [0008]: A user inputs a vehicle type manually when a camera system is unable to do so.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the obtaining of the type of the other vehicle of Dolgov with the is by a user setting input of Wagmann for the benefit of avoiding a failure to detect a vehicle type when an imaging system alone is a unable to do so (i.e. a system performance enhancement).  (Wagmann: para. [0008])
Regarding claim 22, Dolgov discloses:
The motorcycle adaptive cruise control system of claim 21, wherein the obtaining of the type of the other vehicle … (para. [0017], para. [0095]: 20-24 , and para. [0108])
Dolgov does not disclose:
further comprising an input, wherein the obtaining of the type of the other vehicle is by receiving a user selection of the type via the input.
Wagmann, in the same field of endeavor, teaches:
further comprising an input, wherein the obtaining of the type of the other vehicle is by receiving a user selection of the type via the input. (para. [0008]: A user inputs a vehicle type manually when a camera system is unable to do so.)
The same motivation as described in claim 14 above for combining Dolgov with Wagmann applies to claim 22.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as applied to claims 12 and 19-21 above, in view of Bulan et al. (US 2014/0376769; hereinafter Bulan).
Regarding claim 15, Dolgov discloses
The method of claim 12, wherein the obtaining of the type of the other vehicle is based on a selection from … different vehicle-type classes that are each associated with a different respective minimum lateral distance.  (para. [0017]; para. [0095], lines 20-24; and para. [108])
Dolgov does not disclose:
… a selection from a set of only two different vehicle-type classes …  
Bulan, in the same field of endeavor (i.e. object/vehicle detection), teaches:
… wherein the obtaining of the type of the other vehicle is based on a selection from a set of only two different vehicle-type classes … (para. [0023]: Other vehicles are detected and classified as one of either “large” or “small” type.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the obtaining of the type of the other vehicle … based on a selection from … different vehicle-type classes that are each associated with a different respective minimum lateral distance of Dolgov with the selection from a set of only two different vehicle-type classes of Bulan for the benefit of improved detection accuracy by ensuring that larger vehicles, such as trucks, are accurately detected and classified as such through the utilization of the video-based techniques and the two-type classification system of Bulan.  Passenger vehicles can be detected with high accuracy, so the distinguishing of difficult to determine large vehicles from small vehicles is critical to accurate detection as a whole. (Bulan: para. [0001]; para. [0004]; and para. [0007])
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as applied to claims 12 and 19-21 above, in view of Breuer et al. (US 8,775,047; hereinafter Breuer).
Regarding claim 16, Dolgov discloses:
The method of claim 12, wherein … the distances are … environmental information taken into consideration for the automatic adjustment of the speed.  (para. [0002], lines 9-19; para. [0105]; para. [0115]; para. [0116]]; and Fig. 4C)
Dolgov does not disclose:
… wherein only the distances are the only environmental information taken into consideration…
Breuer, in the same field of endeavor, teaches:
… wherein only the distances are the only environmental information taken into consideration for the automatic adjustment of the speed.  (Fig. 1, element “d”; col. 1, lines 20-34; and col. 4, lines 30-47: Only distance is considered for ACC speed control, using distance sensors.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the distances are … environmental information taken into consideration for the automatic adjustment of the speed of Dolgov with the only the distances are the only environmental information taken into consideration of Breuer for the benefit of providing a fast and inexpensive collision detection and collision avoidance system (i.e. a low-cost and effective safety improvement), by utilizing distance sensors effectively according to the methods of Breuer. (Breuer: col. 1, lines 20-24; and col. 2, lines 29-46)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as applied to claims 12 and 19-21 above, in view of Maeda et al. (US 2017/0039855; hereinafter Maeda).
Regarding claim 17, Dolgov discloses:
The method of claim 12, wherein the determination is performed … (para. [0017]; and para. [0095], lines 20-24)
Dolgov does not disclose:
… wherein the determination is performed such that a smallest value that can be determined for the minimum lateral distance is in a value range of 0.80 m to 1.50 m.  
Maeda, in the same field of endeavor, teaches:
… wherein the determination is performed such that a smallest value that can be determined for the minimum lateral distance is in a value range of 0.80 m to 1.50 m.  (Fig. 3A-3C; Fig. 7; para. [0054]; para. [0078]; and para. [0079]: A collision is possible at 1.0 m away from the current lateral position of the other vehicle (43) (i.e. speed change induction obstacle) due to interference within the lateral distance clearance caused by a moving object (42) (i.e. pedestrian, bicycle, third object, etc.). Therefore, 1.5 m is set as the minimum lateral distance from the other vehicle in order to avoid a possible collision with a third object as well as to provide an additional safety margin. Regardless of the safety margin factor, the minimum lateral distance must be set at no less than 1.0 m to ensure that no collision occurs with a moving object (42) passing between the host vehicle (41) and the detected other vehicle/object (43).  Both 1.0 m and 1.5 m, when set as the minimum lateral distance, fall within the claimed range.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the determination is performed of Dolgov with a smallest value that can be determined for the minimum lateral distance is in a value range of 0.80 m to 1.50 m of Maeda for the benefits of collision avoidance with an third object that passes between two adjacent vehicles and preventing driver uneasiness (i.e. improved safety and driver comfort).  The benefits are accomplished through the establishment of both a lateral distance from the other vehicle at which a collision would occur with a third object as well as a minimum lateral distance to be maintained to make a driver feel comfortable to avoid a collision. (Maeda: Fig. 7; para. [0078]; and para. [0079]: An impact is possible with a third object at 1.0 m away from the current lateral position of the vehicle, so 1.5 m is set as the minimum lateral distance from the other vehicle in order to avoid a possible collision and to provide an additional safety margin for a driver’s comfort level.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as applied to claims 12 and 19-21 above, in view of Ewerhart et al. (US 2005/0012603; hereinafter Ewerhart).
Regarding claim 18, Dolgov discloses:
The method of claim 12, wherein the determination is performed … (para. [0017]; and para. [0095], lines 20-24)
Dolgov does not disclose:
… wherein the determination is performed such that a largest value that can be determined for the minimum lateral distance is in a value range of 1.60 m to 2.50 m.  
Ewerhart, in the same field of endeavor, teaches:
… wherein the determination is performed such that a largest value that can be determined for the minimum lateral distance is in a value range of 1.60 m to 2.50 m.  (Fig. 2; Fig. 4; para. [0008]; para. [0017]; para. [0021]-[0022], lines 28-32; and para. [0027]: A safety clearance is set between the vehicle (20) and other objects/vehicles (22) and (23) to create a modified width (25) of the vehicle to be compared with a passable space (26) with a 1.8 m lateral clearance/distance.  If the safety margin is set higher than the clearance of 1.8 m, then a vehicle is advised not to pass the space.  If the safety margin is set lower than the clearance of 1.8 m, then a vehicle may pass the space.  Therefore, the safety margin, selectable by the driver (para. [0008]), is equivalent to a maximum value (based on the preferred embodiment clearance of 1.8 m) that can be set as the minimum lateral distance in order for the vehicle to continue traveling.  Per Fig. 2, the vehicle (20) is narrow enough to pass objects (22) and (23), and so the set safety margin set by the driver (i.e. minimum lateral distance) should not exceed the available clearance (i.e. a maximum of 1.8 m).)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12 and the determination is performed of Dolgov with a largest value that can be determined for the minimum lateral distance is in a value range of 1.60 m to 2.50 m of Ewerhart for the benefit of ensuring reliable vehicle operation through advising the completing the passing an adjacent object without unnecessarily inhibiting the operation via a warning to the driver. (Ewerhart: Fig. 4; para. [0021]; para. [0022], lines 28-32; and para. [0027]: Since a vehicle (first vehicle (50)) will be advised not to pass by an adjacent object/vehicle (second vehicle (52)) when clearance between the vehicles is deemed to be smaller than the set safety margin (i.e. a minimum lateral distance, a desired clearance), setting the safety margin between the vehicles to be larger than necessary (i.e. greater than 1.8 m) could undesirably inhibit a vehicle from continuing to safely travel.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Ohashi et al. (US 2017/0144665) teaches lateral and longitudinal distances determined between a motorcycle and an external target object.
Ishimori et al. (US 2014/0028487) teaches an average lateral distance calculated as a reference value for the following of another vehicle, and any value greater than the average reference value is excluded as the lateral distance value (e.g. 2.8 m is excluded as the lateral distance for a determined average value of 1.8 m).
Bodurka et al. (US 10,032,366) teaches user input of make and model of another vehicle for adjusting detection settings to be more specific to a particular vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/15/2021